 THE BERGER BROTHERSCOMPANY439was eligible to vote.We therefore adopt the Regional Director'srecommendation that his ballot be opened and counted.[The Board directed that the Regional Director for the Ninth Re-gion shall, within ten (10) days from the date of this direction, openand count the ballot of John F. Pollard, prepare and cause to be servedupon the parties a supplemental tally of ballots, including the countof the ballot described above, and further proceed in accordance withthe provisions of Section 102.61 and 102.62 of the National LaborRelations Board's Rules and Regulations.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction.The Berger Brothers CompanyandInternational Ladies GarmentWorkers' Union, AFL-CIO,Petitioner.Case No. 1-RC-4466.August 3,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ernest Modern, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.' 3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of cutting employees in the cutting de-partment or, in the alternative, a unit of all cutters in and outside thecutting department. 'The Employer contends that only a plantwideproduction and maintenance unit is appropriate. There is no historyof collective bargaining involving these employees.'The Employer is engaged in the custom manufacture of body sup-ports, corsets, and brassieres on an individual order basis. In the cut-ting department it employs 28 cutters, and in other departments 9 or10 miscellaneous cutters, 2 redesign cutters, and 1 defense cutter.Ex-cept for 2 employees who cut flies and front belts, all 26 cutting depart-1 The fact thatthe Employer,on 2 occasions in the last 13 years, met with cuttingdepartment cutters to discuss wage increases does not constitute a history of bargaining.116 NLRB No. 55. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDment cutters, following designers' coded instructions on the order tags,cut whole garments from 1 or 2 thicknesses of material. The cuttersselect from 400 templates the necessary templates which, as indicatedby the designers, conform most closely to the customer's measure-ments.They then use these templates merely as guides for theirmanually operated razor blade type knives rather than as exact pat-terns because they must produce individual custom garments.As aresult, the cutters must often vary the templates and perform free cut-ting' of materials in order to conform to the individual customer'smeasurements.The cutting in the cutting department constitutes 65to 75 percent of the total such work done on a garment. The remain-ing 25 to 35 percent, affecting the fit of the garment, is performed atvarious stages of production by 9 or 10 miscellaneous cutters in thestitching and other departments.' In addition to the cutting depart-ment and miscellaneous cutters, there are two redesign cutters who re-pair and redesign garments sent in by customers, using sections fromthe old garment as a pattern; and also a defense cutter who cuts mul-tiple thicknesses of material for antiblackout suits, using an electricknife as well as a hand knife. Cutting department cutters, at times,also perform miscellaneous and defense cutting work and when re-quired to make samples, use an electric knife to cut multiple thick-nesses of material.It is the Employer's practice to promote miscellaneous cutters to,the cutting department whenever vacancies arise and the great ma-jority of the cutters in the cutting department have been recruitedfrom the miscellaneous cutters.Depending upon the type of miscel-laneous cutting operation, miscellaneous cutters receive 2 to 6 weeks'training.Cutting department cutters require at least 4 to 6 months'training before they are able to qualify for the bonus based upon aminimum efficiency of 71 percent.However, according to one suchemployee, he required 8 years' experience before being able to reachthe maximum efficiency of 100 percent. The average length of serviceof the cutters presently in the cutting department is 15 years.TheEmployer concedes that its cutters are among the highest paid. andmost skilled employees in the plant.The Board has long held that cutters in the garment industry are askilled, identifiable, homogeneous group and as such, they constitutean appropriate unit.4However, the Employer contends that a unitof its cutters is inappropriate because they are different from the2 Free cutting is cutting materials without having the knife against the template.8 Such miscellaneous operations include: gores(elastic sections),lining, bust form re-tainers,takein, and shaping.4 Page Boy Company, Inc.,107 NLRB 126, 128-129;KWB Manufacturing Company,106 NLRB 1305;Daniel Aminof et at. d/b/a Little Champ Manufacturers,Inc., 104NLRB 985, 990;Rothschild-Kaufman Co,Inc.,d/b/a Taylored,Slacks of Hollywood,98 NLRB 353, 354;Sir James,Inc.,97 NLRB 1572. THE BERGER BROTHERSCOMPANY441cutters normally employed in the industry in that they do not use an,electric knife to cut multiple thicknesses of material.We do notagree.As indicated above, cutting department employees do use anelectric knife to cut multiple thicknesses of material- when makingsamples.Further, the cutters, as conceded by the Employer, areamong the most skilled and highly paid employees. Such skills, al-though for the most part applied to custom manufacturing of indivi-dual garments, are essentially the same as those exercised in massproduction of many identical garments.Moreover, custom cuttersengaged in making garments to conform to measurements of indi-vidual customers would appear to be as skilled or more so, as the Peti-tioner argues, than those engaged in mass production. In these cir-cumstances, we believe that the Employer's cutters appear to be adistinct and homogeneous group of highly skilled employees withseparate interests, who, consistent with past Board precedents, con-stitute an appropriate unit.5Nor do we find merit in the Employer's further contention that theunit of cutters is inappropriate because it is based on extent of organ-ization.The fact that the Petitioner may have unsuccessfully at-tempted to organize the production and maintenance employees andthat it subsequently requested the smaller unit does not violate Sec-tion 9 (c) (5) of the Act,6 where, as here, the cutters' unit is appropriateby reason of its own homogeneity and distinctiveness.Similar con-tentions have been rejected with respect to units of cutters and otheremployees.7We therefore find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All cutters of the Employer at itsgarment manufacturing plant at New Haven, Connecticut, includingcutters in the cutting department, miscellaneous cutters, redesigncutters, and the defense cutter, but excluding the errand boy, all otheremployees, guards, executive and professional employees, and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS MURDOCK and BEAN took no part in the consideration ofthe above Decision and Direction of Election.c Nor, contrary to the Employer,does the bargaining pattern in the custom corset and'brassiere industry preclude a separate unit of cutters.SeeNational Carbon Company,107 NLRB 1486,1489; see alsoJ. 0. Rhude and Gilbert Corporation,106 NLRB 536, 538,footnote 7.6 Section 9 (c) (5) of the Act provides :In determining whether a unit is appropriate for the purposes specified in sub-section(b) the extent to which the employees have organized shall not be controlling.7 Page Boy Company, Inc.,supra,128;Rothschild-Kaufman Co., Inc., supra,354; GlenRaven Knitting Mills,Inc.,115 NLRB 422;National Carbon Company, supra,1490.